DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application No. 16/355,603, filed on March 15, 2019, which claims the benefit of US Provisional Application No. 62/644,366, field on March 16, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Objections
Claim 27 is objected to because of the following informalities: claim 26 is depending on claim 6, which is a cancelled claim. It should be changed to “The head-mounted display system of claim –26--”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35, 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,238,836 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-35 and 37-40 are anticipated by claims 1-19 of Patent No. 11,238,836 B2 as shown below.

Instant Application 

21. A head-mounted display system comprising: a display configured to output light with a plurality of levels of wavefront divergence, wherein different levels of wavefront divergence correspond to different distances from a fixation point of a user's eyes; one or more processors; and one or more computer storage media storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: determining the fixation point of the user's eyes; obtaining location information associated with a first virtual object to be presented to the user via the display; obtaining a resolution-modifying parameter of the first virtual object; identifying, based on the location information and the resolution-modifying parameter of the first virtual object, a particular resolution at which to render the first virtual object, wherein the particular resolution is based on a resolution distribution specifying resolutions for corresponding distances from the fixation point, wherein identifying the particular resolution comprises associating different resolutions with different levels of wavefront divergence, wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content; and causing presentation to the user, via the display, of the first virtual object rendered at the identified resolution by outputting light from the display with a level of wavefront divergence associated with the identified resolution.

22. The head-mounted display system of claim 21, wherein the resolution-modifying parameter comprises a content type associated with the first virtual object, wherein the operations further comprise: accessing a plurality of resolution distributions, the plurality of resolution distributions associated with respective content types; and selecting, from the plurality of resolution distributions, a particular resolution distribution based on the content type of the first virtual object, wherein the particular resolution comprises the particular resolution distribution.

23. The head-mounted display system of claim 22, wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object.

24. The head-mounted display system of claim 23, wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums.

25. The head-mounted display system of claim 21, wherein the resolution-modifying parameter is a user selectable value.

26. The head-mounted display system of claim 25, wherein the display is configured to adjust the particular resolution, and wherein adjusting the particular resolution comprises: causing presentation to the user, via the display, of a second virtual object, the second virtual object being rendered with the resolution distribution identified for the first virtual object; receiving, from the user, a response indicating user detection of reduction in resolution of the second virtual object, wherein the user response is the user selectable value; and adjusting the particular resolution distribution.

27. The head-mounted display system of claim 6, wherein adjusting the particular resolution distribution comprises: adjusting a rolloff associated with the particular resolution distribution, wherein adjusting a rolloff changes an amount of resolution reduction based on a distance from the center of the field of view of the user.

28. The head-mounted display system of claim 21, wherein the fixation point is in a volume at the center of the field of view of the user.

29. The head-mounted display system of claim 21, wherein the operations further comprise: determining a proximity of the first virtual object to a boundary of one of the plurality of portions; and modifying a presentation of the first virtual objected based on the determined proximity.

30. The head-mounted display system of claim 21, wherein modifying a presentation of the first virtual objected based on the determined proximity comprises applying a blurring process to the virtual object.

31. The head-mounted display system of claim 21, wherein identifying the particular resolution at which to render the first virtual object comprises: identifying a portion of the plurality of portions which encompasses the first virtual object; and identifying the resolution based on the portion which encompasses the first virtual object.

32. A computer-implemented method, the method being performed by a head-mounted display system comprising one or more processors, and the method comprising: determining a fixation point of a user's eyes; obtaining location information associated with a first virtual object to be presented to the user via a display configured to output light with a plurality of levels of wavefront divergence, wherein different levels of wavefront divergence correspond to different distances from the fixation point of the user's eyes; obtaining a resolution-modifying parameter of the first virtual object; identifying, based on the location information and the resolution-modifying parameter of the first virtual object, a particular resolution at which to render the first virtual object, wherein the particular resolution is based on a resolution distribution specifying resolutions for corresponding distances from the fixation point, wherein identifying the particular resolution comprises associating different resolutions with different levels of wavefront divergence, wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content; and causing presentation to the user, via the display, of the first virtual object rendered at the identified resolution by outputting light from the display with a level of wavefront divergence associated with the identified resolution.

33. The computer-implemented method of claim 32, wherein the resolution-modifying parameter comprises a content type associated with the first virtual object, wherein the method further comprises: accessing a plurality of resolution distributions, the plurality of resolution distributions associated with respective content types; and selecting, from the plurality of resolution distributions, a particular resolution distribution based on the content type of the first virtual object, wherein the particular resolution comprises the particular resolution distribution.

34. The computer-implemented method of claim 33, wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object.

35. The computer-implemented method of claim 33, wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums.

37. Non-transitory computer storage media storing instructions that when executed by a head-mounted display system of one or more processors, cause the one or more processors to perform operations comprising: determining a fixation point of a user's eyes; obtaining location information associated with a first virtual object to be presented to the user via a display configured to output light with a plurality of levels of wavefront divergence, wherein different levels of wavefront divergence correspond to different distances from the fixation point of the user's eyes; obtaining a resolution-modifying parameter of the first virtual object; identifying, based on the location information and the resolution-modifying parameter of the first virtual object, a particular resolution at which to render the first virtual object, wherein the particular resolution is based on a resolution distribution specifying resolutions for corresponding distances from the fixation point, wherein identifying the particular resolution comprises associating different resolutions with different levels of wavefront divergence, wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content; and causing presentation to the user, via the display, of the first virtual object rendered at the identified resolution by outputting light from the display with a level of wavefront divergence associated with the identified resolution.

38. The non-transitory computer storage media of claim 37, wherein the resolution-modifying parameter comprises a content type associated with the first virtual object, wherein the operations further comprise: accessing a plurality of resolution distributions, the plurality of resolution distributions associated with respective content types; and selecting, from the plurality of resolution distributions, a particular resolution distribution based on the content type of the first virtual object, wherein the particular resolution comprises the particular resolution distribution.

39. The non-transitory computer storage media of claim 38, wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object.

40. The non-transitory computer storage media of claim 38, wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums.
Patent No. 11,238,836 B2

1. A display system comprising: a display device configured to output light with a plurality of levels of wavefront divergence, wherein different levels of wavefront divergence correspond to different distances from a fixation point of a user's eyes; one or more processors; and one or more computer storage media storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations comprising: determining the fixation point of the user's eyes; obtaining location information associated with a first virtual object to be presented to the user via the display device; obtaining a resolution-modifying parameter of the first virtual object; identifying, based on the location information and the resolution-modifying parameter of the first virtual object, a particular resolution at which to render the first virtual object, wherein the particular resolution is based on a resolution distribution specifying resolutions for corresponding distances from the fixation point, wherein identifying the particular resolution comprises associating different resolutions with different levels of waterfront divergence, wherein the distances from the fixation point correspond to different angular distances and depths, wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, wherein each portion encompasses a respective range of angular distances from a center of the field of view, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content; and causing presentation to the user, via the display device, of the first virtual object rendered at the identified resolution by outputting light from the display device with a level of wavefront divergence associated with the identified resolution.

2. The display system of claim 1, wherein the resolution-modifying parameter comprises a content type associated with the first virtual object, wherein the operations further comprise: accessing a plurality of resolution distributions, the plurality of resolution distributions associated with respective content types; and selecting, from the plurality of resolution distributions, a particular resolution distribution based on the content type of the first virtual object, wherein the particular resolution comprises the particular resolution distribution.

3. The display system of claim 2, wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object.

4. The display system of claim 3, wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums.

5. The display system of claim 1, wherein the resolution-modifying parameter is a user selectable value.

6. The display system of claim 5, wherein the display device is configured to adjust the particular resolution, and wherein adjusting the particular resolution comprises: causing presentation to the user, via the display device, of a second virtual object, the second virtual object being rendered with the resolution distribution identified for the first virtual object; receiving, from the user, a response indicating user detection of reduction in resolution of the second virtual object, wherein the user response is the user selectable value; and adjusting the particular resolution distribution.

7. The display system of claim 6, wherein adjusting the particular resolution distribution comprises: adjusting a rolloff associated with the particular resolution distribution, wherein adjusting a rolloff changes an amount of resolution reduction based on angular distance from the center of the field of view of the user.

8. The display system of claim 1, wherein the fixation point is in a volume at the center of the field of view of the user.

9. The display system of claim 1, wherein the operations further comprise: determining a proximity of the first virtual object to a boundary of one of the plurality of portions; and modifying a presentation of the first virtual objected based on the determined proximity.

10. The display system of claim 9, wherein modifying a presentation of the first virtual objected based on the determined proximity comprises applying a blurring process to the virtual object.

11. The display system of claim 1, wherein identifying a particular resolution at which to render the first virtual object comprises: identifying a portion of the plurality of portions which encompasses the first virtual object; and identifying the resolution based on the portion which encompasses the first virtual object.

12. A computer-implemented method, the method being performed by a display system of one or more processors, and the method comprising: determining a fixation point of a user's eyes; obtaining location information associated with a first virtual object to be presented to the user via a display device configured to output light with a plurality of levels of wavefront divergence, wherein different levels of wavefront divergence correspond to different distances from the fixation point of the user's eyes; obtaining a resolution-modifying parameter of the first virtual object; identifying, based on the location information and the resolution-modifying parameter of the first virtual object, a particular resolution at which to render the first virtual object, wherein the particular resolution is based on a resolution distribution specifying resolutions for corresponding distances from the fixation point, wherein identifying the particular resolution comprises associating different resolutions with different levels of wavefront divergence, wherein the distances from the fixation point correspond to different angular distances and depths, wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, wherein each portion encompasses a respective range of angular distances from a center of the field of view, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content; and causing presentation to the user, via the display device, of the first virtual object rendered at the identified resolution by outputting light from the display device with a level of wavefront divergence associated with the identified resolution.

13. The computer-implemented method of claim 12, wherein the resolution-modifying parameter comprises a content type associated with the first virtual object, wherein the method further comprises: accessing a plurality of resolution distributions, the plurality of resolution distributions associated with respective content types; and selecting, from the plurality of resolution distributions, a particular resolution distribution based on the content type of the first virtual object, wherein the particular resolution comprises the particular resolution distribution.

14. The computer-implemented method of claim 13, wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object.

15. The computer-implemented method of claim 13, wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums.

16. Non-transitory computer storage media storing instructions that when executed by a display system of one or more processors, cause the one or more processors to perform operations comprising: determining a fixation point of a user's eyes; obtaining location information associated with a first virtual object to be presented to the user via a display device configured to output light with a plurality of levels of wavefront divergence, wherein different levels of wavefront divergence correspond to different distances from the fixation point of the user's eyes; obtaining a resolution-modifying parameter of the first virtual object; identifying, based on the location information and the resolution-modifying parameter of the first virtual object, a particular resolution at which to render the first virtual object, wherein the particular resolution is based on a resolution distribution specifying resolutions for corresponding distances from the fixation point, wherein identifying the particular resolution comprises associating different resolutions with different levels of wavefront divergence, wherein the distances from the fixation point correspond to different angular distances and depths, wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, wherein each portion encompasses a respective range of angular distances from a center of the field of view, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content; and causing presentation to the user, via the display device, of the first virtual object rendered at the identified resolution by outputting light from the display device with a level of wavefront divergence associated with the identified resolution.

17. The non-transitory computer storage media of claim 16, wherein the resolution-modifying parameter comprises a content type associated with the first virtual object, wherein the operations further comprise: accessing a plurality of resolution distributions, the plurality of resolution distributions associated with respective content types; and selecting, from the plurality of resolution distributions, a particular resolution distribution based on the content type of the first virtual object, wherein the particular resolution comprises the particular resolution distribution.

18. The non-transitory computer storage media of claim 17, wherein the content type associated with the first virtual object is identified based on a frequency spectrum associated with the first virtual object.

19. The non-transitory computer storage media of claim 17, wherein the plurality of resolution distributions are associated with respective rolloffs in resolution away from the fixation point, wherein values of the rolloffs differ for content with different frequency spectrums.



Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, namely, Kollin et al. (US Publication Number 2016/0379606 A1) teaches display device includes a phase modulating image producing panel, and a holographic optical element configured to receive collimated light and to output converging light toward the phase modulating image producing panel, the phase modulating image producing panel being configured to use at least a portion of the converging light to produce an image with collimated or diverging light.
However, the closest prior art of record does not disclose “; identifying, based on the location information and the resolution-modifying parameter of the first virtual object, a particular resolution at which to render the first virtual object, wherein the particular resolution is based on a resolution distribution specifying resolutions for corresponding distances from the fixation point, wherein identifying the particular resolution comprises associating different resolutions with different levels of wavefront divergence, wherein a field of view of the user is separated into a plurality of portions based on the resolution distribution, and wherein, for a particular depth or range of depths, each portion is assigned an associated resolution at which to render virtual content; and causing presentation to the user, via the display, of the first virtual object rendered at the identified resolution by outputting light from the display with a level of wavefront divergence associated with the identified resolution” (in combination with the other claimed limitations and/or features), as claimed in independent claims 21, 32 and 37.
Dependent claims 22-31, 33-36 and 38-40 would be allowable as they depend from allowable base independent claims 21, 32 and 37, respectively.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674